 _ _. __ Case                       :1-Z e,::-0
'-
 l;
 I   ,(, \- - ~ -~
                        Case
                     -· 1
                     L'."'
              .. ' ·--~        D
                               1
                           , , i.vn/ 1:17-cr-00198-KMW
                                        ...:;r~
                                       1~
                                       t.=1
                                                         Document 80 Filed 11/14/19 Page 1 of 1
                                                                                   USDS SDNY
 • I
                                                                                   DOCUMENT
 jU\i \ NOV 1 3 2019                                 THE LAW OFFICES OF
                                                ANDREW J. FRISCH, PLLC             ELECTRONICALLY FILED
  CH.~~~;;FK· WtBA !A. WOOD
           U.S.D.J.-S.D.N.Y.                                                         DOC#: - - - -----=--
                                                                                     DATE FILED: ~"-1--__._,~-
    ONE PENN PLAZA
                                                                                                  RIGHT
         elOrd FLOOR
                                                                           ADMITTED IN NEW YORK. VIRGINIA
NEW YORK. NEW YORK 10110
                                                                            AND THE DISTRICT OF COLUMBIA
         12121 2ee1-aooo
                                                   November 13, 2019                    OF COUNSEL
   ~(Jp8)        004-00el2



  · The Honorable Kimba M. Wood
    United States District Judge
    Southern District of New York
    500 Pearl Street
                                                                                            ME~·10ENDORSED-
   New Yor~ New York 10007

                       Re: United States v. Jacqueline Tsai
                           Criminal Docket No. 17-198 (KMW)

   Dear Judge Wood:

                   On behalf of Jacqueline Tsai in the above-referenced case, I submit this letter as
   an application that the date for her surrender to begin serving her custodial sentence be extended
   from November 15, 2019, to January 6, 2020.

                   Since sentencing, Ms. Tsai has been attempting to secure daycare for her two
   year-old daughter. Ms. Tsai has not yet been able to secure a place for her daughter in part
   because the child is not potty-trained. Meanwhile, Ms. Tsai has been on a wait list for an
   appointment to meet with the Riverside County (California) Department of Education which can
   help her find a daycare facility and was advised this past week that the agency can meet with Ms.
   Tsai 011 November 21, 2019, with an eye toward a program for the child to begin in early
   January. Meanwhile Ms. Tsai believes that the intervening weeks between November 15 and
   January 6 will afford her a reasonable chance at accomplishing the child's training before the
   expected starting date for the daycare.

                   The government advises me that it opposes this application because of a claim of
   new criminal conduct by Ms. Tsai. I have not an opportunity to discuss that claim with Ms. Tsai
   so am I unable to shed light on it other than to note that it is separate from the interests of the
   child, permitting her interests and those of the government both to be served by extension of
   surrender as requested. For these reasons, I respectfully request that Ms. Tsai's surrender be
   extended from November 15, 2019, to January 6, 2020.

                                                           Respectfully,
                                                           Isl
                                                           Andrew J. Frisch
                                                                            ~                     · n. . ,f-lJ
                                                                           SO ORDERED:             N.Y., N.Y.
   ~~;   AUSA Chri5tine Mil§QQ

                                         www.ANDREWl"Rxs~:hif
                                                          ...,,.
                                                              _a~
                                                                        t ~ lJt ,r(JJ(Yd,_
                                                                 aM:o,,-~-=;;;u:~
                                                                                K;;.;IM
                                                                                      -f'd:B!=A
                                                                                              -"i.T
                                                                                                  Mi'".'7wairo"O~D;-- - - - -
                                                                                       U.S.D.J.
